Citation Nr: 1433893	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  14-21 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred at Holston Valley Medical Center on April 28, 2013 and April 29, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from June 1952 to November 1952.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision by the Department of Veterans Affairs (VA) Medical Center in Mountain Home, Tennessee.

In its July 2014 Written Brief Presentation, the Veteran's representative raised the issue of whether there was clear and unmistakable error in a September 1957 rating decision which denied entitlement to service connection for an injury to the neck and spine.  This claim has not been developed for appellate review and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).


REMAND

The Veteran is seeking payment or reimbursement of private medical expenses incurred at Holston Valley Medical Center on April 28, 2013 and April 29, 2013.  

A review of the record reflects that immediately prior to his admission at Holston Valley Medical Center, the Veteran was transferred from Lee Regional Medical Center.  On his substantive appeal form, filed in May 2014, the Veteran claimed that he was not in stable condition at the time of this transfer, that he had tubes remaining in his body, and that he was told that he required immediate surgery.  On his May 2013 notice of disagreement, the Veteran reported being denied transportation by ambulance from Lee Regional Medical Center directly to the VA Medical Center in Johnson City.  
 
Under these circumstances, the Board finds the treatment records from Lee Regional Medical Center are necessary to determine whether all eligibility requirements are met for payment or reimbursement of private medical expenses.
Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and request that he identify or submit any additional pertinent evidence in support of his claim, to include all medical treatment records from the Lee Regional Medical Center in April 2013.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The RO must notify the Veteran that it is his responsibility to cooperate in the development of the claim.  38 C.F.R. § 3.158 (2013). 
The Veteran and his representative must then be given an opportunity to respond.  

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



